Citation Nr: 1752307	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a lung disability as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to August 1989.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri. This matter was previously before the Board in June 2016 at which time the issues on appeal were remanded for further development.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lung disability is not etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a lung disability as due to asbestos exposure have not been met. 38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for his lung disability, as due to asbestos exposure during his active service. For the reasons provided below, the Board finds that service connection for a lung disability is not warranted.


I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Initially, the Board notes that VA issued a legally conforming VCAA notice letter in March 2012.

Additionally, VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017).  Relevant service treatment and other medical records have been associated with the claims file. Also, the Veteran was afforded a VA examination in September 2016 pursuant to the Board's remand, which is fully adequate for decision-making purposes.  Hence, the duties to notify and to assist have been satisfied.

II. Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In this case, the Veteran contends that he suffers from a lung disability as due to asbestos exposure during his active service when he worked as a mechanic for the U.S. Army. 

Here, the Veteran has satisfied the first element of service connection, as he is currently diagnosed with chronic obstructive pulmonary disease (COPD), and the record reflects the Veteran also suffers from asthma as well as intermittent shortness of breath. The record is clear that the Veteran has suffered from a lung disability from as early as 1995, when private treatment records indicate his lungs "show[ed] decreased breath sounds throughout." The Veteran is first noted to have COPD in March 2008. Unfortunately, the Veteran's claim fails on the second and third elements of service connection. 

At a September 2016 VA examination, the examiner noted that "[t]here is no pulmonary mass or other infiltrate, pleural effusion or appreciable mediastinal lymphadenopathy. There are no identified calcified pleural plaques or other finding to specifically suggest previous exposure to asbestos" and opined that the Veteran did not have direct evidence of asbestos exposure. The examiner concluded the "Veteran has emphysema, COPD," and his disability is "most likely as not related to self-induced smoking history, plus hazards of working 30 years in an Aluminum [sic] processing plant." The Board finds that the September 2016 VA medical opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it significant probative value.

In regards to direct service connection, the Board finds the Veteran's lung disability does not meet the standards for direct service connection as the preponderance of the evidence does not demonstrate an in-service event, injury, or occurrence. Further, the Board finds the Veteran's lung disability does not meet the standards for direct service connection as the preponderance of the evidence supports a finding of no medical nexus between active service and the current disability. As for presumptive service connection, the Board finds there is no avenue available to the Veteran for entitlement to service connection for his lung disability on a presumptive basis.

The Board has considered the Veteran's general lay assertions that he suffers from a lung disability as due to asbestos exposure related to his military service. In this case, however, the Board does not find that a lay person is competent to provide an opinion as to diagnosis and etiology. The diagnosis and etiology of a lung disability and asbestos exposure involves complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The question of etiology for this issue goes beyond a simple and immediately observable cause-and-effect relationship.  
 
The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1326 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.). 

Accordingly, the claim for service connection for a lung disability must be denied.  

ORDER

Entitlement to service connection for a lung disability as due to asbestos exposure is denied.


REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to service connection for bilateral hearing loss can be decided. 

The claims file contains conflicting medical evidence. A VA examination was conducted in February 2013 during which the examiner opined that the Veteran's bilateral hearing loss was not etiologically attributable to his active service. In October 2016, the Veteran submitted a private opinion that opined his bilateral hearing loss was etiologically attributable to his active service. However, the private opinion did not provide a clear rationale for the opinion. 

Therefore, the Board finds that a VA examination is needed to fully address the Veteran's contentions. Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported. 

The examiner should opine as to whether it is at least as likely as not (50% degree of probability or higher) that the Veteran has bilateral hearing loss that had its onset in service, was caused by service, or is otherwise related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his bilateral hearing loss.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service. If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



__________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


